DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Italy on 03/04/2016. It is noted, however, that applicant has not filed a certified copy of the ITUA2016A001370 application as required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Specification
The abstract of the disclosure is objected to because the numbers that denote different elements should be removed (i.e. “(7)” or “(9)”).  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

Claims 1-2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Deem (U.S. Patent Application Publication No. 20150351838) in view of Jones (U.S. Patent Application Publication No. 20070073367).
Regarding claim 1, Deem teaches a method for reducing orange peel skin effect in a subject affected by cellulite ([0124]), the method comprising the following steps: applying a delivery device to an epidermis portion, the delivery device comprising (Fig. 3A): an outer conductor and an inner conductor arranged approximately coaxial with each other (Fig. 6G, elements 123, 125), the outer conductor surrounding the inner conductor (Fig. 6G, elements 123, 125), wherein the outer conductor and the inner conductor are configured to generate an electric field with lines of force extending from a front surface of the inner conductor to a front surface of the outer conductor ([0144]); an energy delivery window, arranged in front of the outer conductor and the inner conductor (Fig. 6G); generating, by the delivery device, an electromagnetic field ([0115], [0144]).
Deem does not teach the electromagnetic field being in a tissue volume below the epidermis portion, across derma and adipose tissue under the derma, said adipose tissue including fat lobules and interlobular septa formed by fibrous connective tissue; at least partly dissolving said interlobular septa by action of the electromagnetic field.
Jones, in an analogous device, teaches the electromagnetic field being in a tissue volume below the epidermis portion, across derma and adipose tissue under the derma ([0007]; it is stated that Jones acts to treat subcutaneous fat in order to alleviate areas affected by cellulite. Subcutaneous fat is located underneath the dermis layer of the skin, meaning that the device would have to be capable of propagating an electromagnetic field across the derma and through the derma to the adipose layers underneath), said adipose tissue including fat lobules and interlobular septa formed by fibrous connective tissue ([0007]; it is well known that in the instance of cellulite, fat lobules and interlobular 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deem to where the electromagnetic field would be in a tissue volume below the epidermis portion, across derma and adipose tissue under the derma, said adipose tissue including fat lobules and interlobular septa formed by fibrous connective tissue; at least partly dissolving said interlobular septa by action of the electromagnetic field as taught by Jones in order to allow for adequate treatment of cellulite and ensure factors contributing to the cellulite (i.e. adipose tissue and interlobular septa) were broken down.
Regarding claim 2, the combination of Deem and Jones teach all the elements of the claimed invention as stated above.
Deem does not teach causing a localized heating of the adipose tissue up to a temperature sufficient to cause destruction of at least part of the adipocytes forming said adipose tissue.
Jones further teaches causing a localized heating of the adipose tissue up to a temperature sufficient to cause destruction of at least part of the adipocytes forming said adipose tissue ([0047-0048]; tissue heated to temperatures recited in [0048] would result in destruction of at least part of the adipocytes forming said adipose tissue). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deem to cause a localized heating of the adipose tissue up to a temperature sufficient to cause destruction of at least part of the adipocytes forming said adipose tissue as taught by Jones in order to allow for the destruction of the abundant adipocytes residing in the adipose tissue thus resulting in less fat being mixed in with connective tissue and a reduction of cellulite.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/NILS A POTTER/Examiner, Art Unit 3794